DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 9/20/2021.
Claims 1-7 have been cancelled.
Claims 8-11 are new.
Claims 8-11 have been examined and rejected based on new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20210112503A1).
Regarding Claim 8, Zhang discloses a terminal (see FIG. 8) comprising: 
a receiver (see FIG. 8, para 215, receiver 801) configured to receive configuration information for cross link interference measurement from a base station (see FIG. 4, para 126-128, A first base station sends information about an interference measurement resource/i.e. representing configuration information, to a first terminal and a second base station… The interference measurement resource is a resource used to send an interference measurement signal, used to measure interference strength between links in different directions/i.e. representing cross-link interference. The interference measurement resource may be considered as a resource used to measure interference, and the interference measurement signal may be considered as a signal used to measure interference); and a 
controller (see FIG. 8, para 215, processor/controller) configured to measure received power of a reference signal transmitted from another terminal using a resource designated by the configuration information (see para 152-154, The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal…  When the interference measurement signal strength is measured, one or more of the following interference measurement signal strength values may be measured: reference signal received power (Reference Signal Received Power, RSRP), reference signal received quality (Reference Signal Received Quality, RSRQ), a received signal strength indicator (Received Signal Strength Indicator, RSSI)).

Regarding Claim 9, Zhang discloses the terminal as claimed in claim 8, wherein the reference signal used for the cross link interference measurement is a Sounding Reference Signal (SRS) (see para 150, The information about the interference measurement signal (which may also be referred to as indication information or configuration information) is used to indicate a type of an interference measurement signal used to perform interference measurement… The interference measurement signal may specifically include the following several forms: a demodulation reference signal (demodulation reference signal, DMRS), a channel state information-reference signal (CSI-RS), a sounding reference signal (sounding reference signal, SRS).

Regarding Claim 10, Zhang discloses a system (see FIG. 4) comprising: 
a terminal comprising a receiver (FIG. 8 depicts details of a terminal)) configured to receive configuration information for cross link interference measurement from a base station (see FIG. 4, para 126-128, A first base station sends information about an interference measurement resource to a first terminal and a second base station… The interference measurement resource is a resource used to send an interference measurement signal, used to measure interference strength between links in different directions/i.e. representing cross-link interference. The interference measurement resource may be considered as a resource used to measure interference, and the interference measurement signal may be considered as a signal used to measure interference); and 
a controller (FIG. 8, para 215, processor/controller) configured to measure received power of a reference signal transmitted from another terminal using a resource designated by the configuration information (see para 152-154, The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal…  When the interference measurement signal strength is measured, one or more of the following interference measurement signal strength values may be measured: reference signal received power (Reference Signal Received Power, RSRP), reference signal received quality (Reference Signal Received Quality, RSRQ), a received signal strength indicator (Received Signal Strength Indicator, RSSI)), and 
the base station comprising a transmitter configured to transmit the configuration information (see FIG. 4, para 126-128, A first base station sends information about an interference measurement resource/i.e. representing the configuration information).

Regarding Claim 11, Zhang discloses a measurement method executed by a terminal, comprising: 
receiving configuration information for cross link interference measurement from a base station (see FIG. 4, para 126-128, A first base station sends information about an interference measurement resource to a first terminal and a second base station… The interference measurement resource is a resource used to send an interference measurement signal, used to measure interference strength between links in different directions/i.e. representing cross-link interference. The interference measurement resource may be considered as a resource used to measure interference, and the interference measurement signal may be considered as a signal used to measure interference);; and 
measuring received power of a reference signal transmitted from another terminal using a resource designated by the configuration information (see para 152-154, The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal…  When the interference measurement signal strength is measured, one or more of the following interference measurement signal strength values may be measured: reference signal received power (Reference Signal Received Power, RSRP), reference signal received quality (Reference Signal Received Quality, RSRQ), a received signal strength indicator (Received Signal Strength Indicator, RSSI)).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472